On a rehearing of the above cause, the following opinion was delivered by
Greene, J.
The errors assigned in this case we regard as sufficiently specific in their reference to the 'instructions set forth in the bill of exceptions. The joinder in short to the *388assignment amounts to pleading in nullo est erratum, which is, in effect, an averment that the record' generally is without error. 2 Paine and Duer’s Prac. 477. This necessarily brings the whole matter of record before the court. Whether the assignments are general or special, we are not confined exclusively to the consideration of the errors designated. The writ of error may be supported by any error appearing on the face of the record. 2 Paine and Duer’s Prac. 473. Where the alleged errors are embodied in a bill of exceptions, a specific assignment of each is not necessary. 13 John. 475; 17 ib. 218.
When reviewing and correcting the proceedings of a court below, as contained in a bill of exceptions, it is the province of all courts for the correction of errors to act upon the whole bill without distinction, even though counsel do not specially refer, by assignment or argument, to the particular matter upon which the decision turns.
Our conclusion upon the points submitted on rebearing affords no reason to change the decision or opinion given in this case.
Judgment reversed.